           \'
        Case 2:19-mj-09001-RBM Document 1 Filed 03/29/19 PageID.1 Page 1 of 8


                                                         1--j
                                                   19       29 Pr1 1: 3&




                             UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF CALIFORNIA

      UNITED STATES OF AMERICA,                         Case No.     19 MJ 9 0 0 1
11                                                      COMPLAINT FOR VIOLATION OF
                                  Plaintiff,
12              v.                                      Title 8, U.S.C., Section 1324(a)(l )(A)(ii)
                                                        Transportation of Illegal Aliens (Felony)
13    Diana DRAGNEVA,
14
                                Defendant.
15
16
           The undersigned complainant being duly sworn states:
17
18         On or about March 28, 2019, within the Southern District of California, defendant
19
     Diana DRAGNEVA, with the intent to violate the immigration laws of the United States,
20
     knowing and in reckless disregard of the fact that aliens,
21
22                             Humberto SAAVEDRA-Jardon and
23
                               Moises Catalino VEGA-Villalva,
24
     had come to, entered or remained in the United States in violation of law, did transport or
25
26 move, or attempted to transport or move, said aliens within the United States in furtherance
27
     of such violation of law; in violation ofTitle 8, United States Code, Section 1324.
28
       Case 2:19-mj-09001-RBM Document 1 Filed 03/29/19 PageID.2 Page 2 of 8



          And the complainant states this complaint is based on the Statement ofF acts, which is
 1
 2 incorporated herein by reference.
 3
 4
 5                                               ARIES ALARCON
                                                 BORDERPATROLAGENT
 6
 7        SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 291h DAY
 8
     OF MARCH, 2019.
 9
10
11                                              ~ONTENEGRO
                                                 U.S. MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
        Case 2:19-mj-09001-RBM Document 1 Filed 03/29/19 PageID.3 Page 3 of 8



     UNITED STATES OF AMERICA
 1
                   v.
 2
     Diana DRAGNEV A
 3
 4                                   STATEMENT OF FACTS
 5          The complainant states that this complaint is based upon statements in investigative
 6
     reports by Supervisory Border Patrol Agent (SBPA) K. M. Shurtleff, that on
 7
 8 March 28, 2019, Diana DRAGNEVA (DRAGNEVA), a non-immigrant overstay,

 9 was arrested near Calexico, California while smuggling Humberto SAA VEDRA-Jardon
10
   (SAAVEDRA) and Moises Catalino VEGA-Villalva (VEGA), two undocumented aliens,
11
12 in violation of Title 8, United States Code, Section 1324.
13          On March 28, 2019, SBPA K. M. Shurtleff was assigned to the United States Border
14
     Patrol Checkpoint on Highway Ill near Niland, California. Highway 111 is one of the
15
16 two main thoroughfares in their area of responsibility that leads directly from the United
17
     States/Mexico border to major interstates within the interior of the United States. SBPA
18
     Shurtleff was observing traffic on Frink Road near the Coachella Canal Road in his marked
19
20 Border Patrol pickup truck equipped with lights and sirens.
21
            Frink Road is located approximately one half mile south of the Highway Ill
22
     Checkpoint. Frink Road is commonly used by smugglers to circumvent the checkpoint
23
24 with their illicit cargo. There have been numerous times in SBPA Shurtleffs career where
25
     he has apprehended human smuggling loads circumventing the Highway Ill Checkpoint
26
     via this route.
27
28
                                                  3
        Case 2:19-mj-09001-RBM Document 1 Filed 03/29/19 PageID.4 Page 4 of 8



           At approximately 5:20 p.m., SBPA Shurtleff observed a female wearing a dark
 1




14 uncommon to see this type of driving pattern in this area.
15
           SBPA Shurtleff pulled behind the vehicle and began to follow it northbound on Frink
16
17 Road. As they continued northbound onto Spa Road, SBPA Shurtleff requested vehicle

18 checks via his service radio from El Centro Sector Communications (KAK 840) on the
19
   Ford. KAK 840 relayed that the vehicle registration came back expired to a 2007 Ford
20
21 Expedition registered out of Northridge, California. Through SBPA Shurtleffs training

22 and experience, he has seen numerous alien smuggling loads apprehended circumventing
23
     the Highway 111 Checkpoint with expired registration tags.
24
25         SBPA Shurtleff continued to follow the vehicle while it made abrupt turns. While

26 following the vehicle, SBPA Shurtleff noticed the driver continued to avoid looking at him.
27
   At the end of Mineral Spa Road, SBPA Shurtleff encountered the Ford and rolled down his
28
                                                4
        Case 2:19-mj-09001-RBM Document 1 Filed 03/29/19 PageID.5 Page 5 of 8



     window and waved his left arm out the window in an attempt to get DRAGNEVA's
 1
 2 attention. SBPA Shurtleff asked her if she was lost but she ignored him and drove right
 3
     past him. DRAGNEVA avoided looking in his direction, sitting rigid in her seat with both
 4
     hands grasping the steering wheel tightly, and continued southbound on Hot Mineral Spa
 5
 6 Road. This type of nervous behavior is consistent with individuals SBP A Shurtleff has
 7
     apprehended in the past who were involved in criminal activity.
 8
 9
           SBP A Shurtleff continued to follow the vehicle into a resort. The vehicle drove up

10 and down several roads within the resort, once again appearing lost and not from the area.
11
     As SBPA Shurtleff followed the vehicle, he saw an individual pop up and then lay back
12
13 down in the rear seat area of the vehicle. It is very common for smuggled aliens to hide or
14 conceal themselves around the presence oflaw enforcement in an attempt to be undetected
15
     and apprehended. SBPA Shurtleff requested assistance to perform a vehicle stop.
16
17         At approximately 5:55p.m., SBPA Shurtleff turned on his vehicle's lights and siren

18 and conducted a vehicle stop near the comer of Hot Mineral Spa Road and Park Drive. As
19
   the driver pulled over to the right side of the road, SBPA Shurtleff, once again, observed
20
21 movement in the rear of the vehicle. SBPA Shurtleff approached the vehicle and identified

22 himself as a BPA.
23
           SBPA Shurtleff questioned the driver, later identified as DRAGVENA.
24
25 DRAGVENA claimed to be a citizen of Bulgaria and claimed to have a valid "0" Visa.

26 SBP A Shurtleff requested to see the visa to which she replied she did not have it in her
27
28
                                                 5
        Case 2:19-mj-09001-RBM Document 1 Filed 03/29/19 PageID.6 Page 6 of 8



     possession and that she left it at home. A non-immigrant within the United States is
 1
 2 required to be in possession of their visa at all times.
 3
           At this time, SBPA Shurtleff saw an individual laying down in the back seat
 4
     appearing to be asleep.   SBPA Shurtleff asked DRAGVENA who the individual was in
 5
 6 the back seat and she stated she had been paid $1,000 to pick them up on Old Highway 80.
 7
     Old Highway 80 is close to the United States/Mexico border and is a common pickup
 8
     location for illegal aliens. At this time, SBPA Shurtleff noticed a second individual laying
 9
10 down along the floor attempting to conceal himself from his view. SBPA Shurtleff asked
11
     DRAGVENA to roll down the window to which she complied. SBP A Shurtleff questioned
12
13 both individuals, later identified as,
14                             Humberto SAAVEDRA-Jardon (SAAVEDRA) and
15
                               Moises Catalino VEGA-Villalva (VEGA),
16
17 in the back seat as to their citizenship. Both revealed they were citizens of Mexico without

18 valid documents to live, work, or visit the United States legally.
19
          At approximately 6:00 p.m., BPA Ascencio and BPA Moya arrived on scene to
20
21 assist. SBPA Shurtleff placed DRAGNEVA under arrest for 8 USC 1324 alien smuggling

22 and placed VEGA and SAAVEDRA under arrest for being in the United States illegally.
23
   BPA Ascencio and BPA Moya took custody of VEGA and SAAVEDRA and transported
24
25 them back to the Highway Ill Checkpoint for further interview and processing. SBPA

26 Shurtleff transported DRAGNEVA back to the Highway Ill Checkpoint for further
27
   interview and processing.
28
                                                  6
        Case 2:19-mj-09001-RBM Document 1 Filed 03/29/19 PageID.7 Page 7 of 8



           While driving back to the checkpoint, DRAGVENA spontaneously stated that she
 1
 2 was given three reference points, one of which was nearby. She stated that her phone lost
 3
     signal, therefore she was unable to access the reference points which were on her Global
 4
     Positioning System (GPS) within her cellular telephone.
 5
 6         DRAGNEVA was read her Miranda Rights and was willing to answer questions
 7
     without a lawyer present. DRAGNEVA stated that on Monday, March 25, 2019, she
 8
 9 responded to a Craigslist advertisement for drivers wanted in the Los Angeles area.
10 DRAGNEVA stated the ad said that the job was to go pick up people and bring them back
11
     to Los Angeles. DRAGNEV A stated the ad said they would pay $1,000 USD per trip.
12
13         DRAGNEVA stated that on March 28, 2019, she received a text message from an

14 unknown subject asking her if she was available to go pick up two people. DRAGNEV A
15
     stated she was available and was instructed to drive to an area near Highway 80.
16
17 DRAGNEVA stated she is not familiar with that area but was using her phone as a GPS.
18 DRAGNEVA stated she arrived to the location given to her by text message around
19
     2:30 p.m. DRAGNEVA stated she was instructed to go to two other unknown locations
20
21 along Highway 80 and to wait for further instructions. DRAGNEVA stated soon after she

22 was instructed to go to the original address and to keep driving past the store.
23
     DRAGNEVA stated after she past the store, two unknown individuals were waiting on the
24
25 side of the road. DRAGNEVA stated she stopped near them and they both got inside her

26 vehicle without saying anything. DRAGNEV A stated they had laid down which she
27
     thought was out of the ordinary. DRAGNEVA stated she did not know they were illegally
28
                                                7
            .   '
        Case 2:19-mj-09001-RBM Document 1 Filed 03/29/19 PageID.8 Page 8 of 8



     present m the United States but she thought something was wrong with them.
 1
 2 DRAGNEVA stated she then got instructed to go to another location and to let the
 3
     smugglers know once she was there. DRAGNEVA stated once she arrived at that location,
 4
     she lost cellphone service and was not able to communicate with the smugglers to get
 5
 6 further instructions. DRAGNEV A stated she was then pulled over by Border Patrol driving
 7
     around looking for cellphone service.
 8
 9         VEGA stated he was going to pay $5,000 to be smuggled into the United States.

10 Both Material Witnesses, SAAVEDRA and VEGA, were separately shown a six-pack
11
     photographic line up. Both Material Witnesses were able to correctly identify the driver
12
13 of the Ford as DRAGVENA.

14         The complainant states the names of the Material Witnesses are as follows:
15
        NAME                                                   PLACE OF BIRTH
16
17      Humberto SAAVEDRA-Jardon                               Mexico

18      Moises Catalino VEGA-Villalva                          Mexico
19
20
21         Further, complainant states that Material Witnesses are citizens of a country other
22
     than the United States; that said aliens have admitted that they are deportable; that their
23
     testimony is material; that it is impracticable to secure their attendance at trial by subpoena;
24
25 and they are material witnesses in relation to this criminal charge and should be held or
26
     admitted to bail pursuant to Title 18, United States Code, Section 3144.
27
28
                                                    8
